Porter, J.

delivered the opinion of the court.
The defendant was sued on a promissory note, and pleaded the general issue. He afterwards moved for leave to amend his answer, by withdrawing the denial and pleading want of consideration. The court refused him leave to do so, and judgment being given against him, he appealed.
By the Code of Practice, the defendant may amend on the same condition on which this privilege is given to the *208plaintiff, namely, that the substance of the demand in the r J . one instance, and the defence m the other is not altered.
After a general denial, an amended answer setting up a want of consideration to the note sued on, can-
Eastern District,

February 1831.

We think it was substantially changing the defence, to turn the matter at issue from a question as to the execution note> into one in relation to the consideration on -which it was given, and that the court did not err in refusing . to receive the amendment. It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with costs.